 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTcompose languagefor apetitionfor employeesto get backdues paid to District 50.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights to self-organization, to form labor or-ganizations, to join District 50, United Mine Workers of America, Ind., or anyOther labor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivebargaining,-or other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization asa condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Joline Ecker, Robert Burnell, Clarence Nieman, and JeromeWiezycki, immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights andprivileges previously enjoyed, in accordance with the Recommended Order ofthe Trial Examiner's Decision.WE WILL make whole Joline Ecker, Robert Burnell, Clarence Nieman, andJerome Wiezycki for any loss of pay suffered by them by reason of the dis-crimination practiced against them, in accordance with the Recommended Orderof the Trial Examiner's Decision.All our employees are free to become or refrain from becoming members of Dis-trict 50, United Mine Workers of America, Ind.,SAGINAW FURNITURE SHOPS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees, Joline Ecker, RobertBurnell,Clarence Nieman, and Jerome Wiezycki, if any of them are presently serv-ing in the Armed Forces of the United States, of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 cons@cutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3230,if they have any questions concerning this notice or if they have information that itsprovisions are beingviolated.Fleetwood Trailer Company of Idaho, Inc.andUnited Steel-workers of America,AFL-CIO.Case'No. 19-C9-17929. April 2,1964SUPPLEMENTAL DECISION AND ORDER,1On December 20, 1963, Trial ExaminerWilliam E.Spencer issuedhis attached Decision,on remand,in the above-entitled proceeding.The TrialExaminer found that it would not effectuate the policies ofthe Act toorder reinstatement of employee Linvel D. Moffis,or back-pay for theperiod on and after March 27, 1959? Thereafter, the1The Board's original Decision and Order is reported at 126 NLRB 631.2 In accordancewiththe apparent intent of the Court's decision remanding the case tothe Board.Respondent was served with a notice of hearing and backpay specification towhich it duly filedanswer.146 NLRB No. 76. FLEETWOOD TRAILER COMPANY OF IDAHO, INC.605General Counsel and Respondent filed exceptionstothe Decision andsupporting briefs.Pursuant to the provisions-of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby. affirmed.The Board has considered the Decisionand the entire record in the case, including the exceptions and briefs;and hereby adopts the findings of the Trial Examiner.'ORDERIOn the basis of the foregoing Trial Examiner's Decision and theentire record in this case, the National Labor Relations Board herebyorders that the Order previously issued in. this proceeding on Febru-ary 15, 1960, be, and it hereby is, -amended by striking paragraph 2in its entirety, and substituting therefor, the following : ,2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-i(a)Make whole Linvel D. Moffis by payment to him of the sumof $134.60.---(b)Post at its plant at Nampa, Idaho, copies of the attached noticemarked "Appendix A." 4 Copies of said notice, to be furnished bythe Regional Director for the Nineteenth Region, shall, after, beingduly signed by Respondent's representative, be posted by Respondentimmediately,upon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuousplaces, including all places wherenotices- to its employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify; the Regional Director for the NineteenthRegion, inwriting, within 10 days from the, date of this Order, what steps Re-spondent has taken to comply herewith.3In its answer,Respondent admits liability for backpay according to the specificationfor the period from January 29 through March 24, 1959. It denies backpay liability there-after on the ground that, by his misconduct-on and after March 25, 1959, Moths forfeitedfurther backpay.As the Trial Examiner found, Moffis forfeited his right to reinstatementand further backpay by his participation in acts of vandalism on March 27, 1959. Therecord reflects that those acts.of vandalism occurred on the night of Friday, March 27,1959.Accordingly,we have deducted the amount of $22.40 representing 16 hours, at$1.40 per hour,for Monday and Tuesday, March 30 and 31,1959, from the $157 reflectedin the General Counsel'sbackpay specification for the quarter ending March 31, 1959.Thus, the total net backpay due Moffis through March 27, 1959.Is $134.60.* In the event this Order is enforced by'a decree of a United States Court of Appeals,there shall-be substituted for the words"A Decision and Order"the words."A Decree ofthe United States Court of Appeals, Enforcing an Order." - 606DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONThe Board respectfully recommends to the United States Court ofAppeals for the Ninth Circuit that the said Order, as thus amended,be enforced.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Steelworkersof America, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any and,all of such activities, except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as au-thorized in Section 8(a) (3) of the National Labor Relations Act,as amended.WE WILL make whole Linvel D. Moffis for,any loss of pay suf-fered by him through March 27, 1959, as a result of our discrimi-nation against him.All our employees are free to become or remain members of theabove named Union, or any other labor organization, except to the ex-tent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or ac-tivity on behalf of any such labor organization.FLEETWOOD TRAILER COMPANY OF IDAHO, INC.,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate with the Board's Regional Office,Room 327, Logan Building, 500 Union Street, Seattle, Washington,Telephone No. Mutual 2-3300, Extension 553, if they have any ques-tionconcerningthis noticeor compliancewith itsprovisions. FLEETWOOD TRAILER COMPANY OF IDAHO, INC.607TRIAL EXAMINER'S DECISION(ON Rnm)InFleetwood Trailer Company of Idaho,Inc.,126 NLRB 631, the Board foundthat the Respondent discharged its employee,LinvelMoffis,on January 28, 1959,for reasons constituting a violation of Section 8(a)(1) and(3) of the Act. Thisfinding was affirmed by the Ninth Circuit Court of Appeals,289 F.2d 927. Sub-sequently,the Respondent filed with the court a motion,supported by affidavits,for a remand to the Board for the purpose of determining whether Moffis had dis-qualified himself for reinstatement and backpay on and after March 28,1959, bymisconduct during a strike which occurred at Respondent's plant beginning on orabout that date.The Board did not oppose Respondent'smotion and the courtordered the remand petitioned for.On May 9,1963,the Board issued a notice toshow cause why the Board should not take judicial notice of affidavits filed by theRespondent with the court in support of its remand petition,and acting thereonmodify its order in the subject case by eliminating the reinstatement and backpayrequirements.The General Counsel and the Charging Union in response to theshow cause order,raised questions of credibility and Board precedent of such scopeand character that on June 26,1963,the Board remanded the matter to its RegionalDirector for a further hearing before a Trial Examiner on the issues raised byRespondent's remand motion and the response thereto of the Charging Union andthe General Counsel.This hearing,under notice of hearing and backpay specifica-tion issued by the General Counsel on August 26,1963,and Respondent's dulyfiled answer thereto,was conducted by Trial Examiner William E.Spencer atCaldwell,Idaho,on September 25 and 26,1963,with all parties participating.Thereafter,the General Counsel and the Respondent respectively filed briefs.Upon consideration of these briefs, the demeanor of the witnesses appearing beforeme, and the entire record in the case,Imake the findings and conclusions below.The General Counsel admits, and it is firmly established in the evidence,that onMarch 27,1959,2 days after Respondent's plant was struck.Moffis, accompanied byseveral strikers from the Union's picket line, participated in the slashing of auto-mobile tires of several nonstrikers and Respondent's plant manager,Daniel Mattson;put sugar in the gasoline tanks of their cars;and smashed the windshield of onenonstriker.All of this occurred away from the picket line,as alleged by the GeneralCounsel, but patently and admittedly was motivated by desire and intent to dis-courage and impede nonstrikers in going to work.With its direct link with strikeactivity firmly established, and admitted,I think the geographical distinction that thisactivity did not occur at or in the immediate vicinity of the picket line is a distinctionwithout substance.I think the fact that Moffis did not himself slash any tires, putany sugar in the gasoline tanks, or smash any windshields,is also a matter of smallsubstance in evaluating the gravity of his offense.He was in the company of thestrikers who prepetrated these acts at the time they were perpetrated;he drove themto the scene of action in his own car;his knife was used in slashing of some tires;and he was at all times fully cognizant of what was being done and why.Clearly, heshares equally the culpability of the employees who actually perpetrated these acts.The General Counsel argues,as a mitigating circumstance,that all losses sufferedfrom these acts of vandalism were made good by the Union,or others,and that, inany event,the losses sustained were not large.Assuming,arguendo,that this isestablished in the evidence,itwould not account for all the delaynand inconveniencecaused the persons whose property was damaged,and would ignore the potentialcost of such vandalism.The effect,and the intended effect, of placing sugar in thegasoline tanks was to freeze the motors so that they could not be started.Depend-ing on the amount of gasoline in the tank and the amount of sugar added,the result-ant damage to the motor might amount to no more than a few dollars or mightrequire replacement of the entire motor.Itwas fortuitous,I think,that the damagehere was not great,and has little or no bearing on the gravity of the offense, bothin its intent and perpetration.There have been numerous cases on the issue of conduct disqualifying an employeewho has been unlawfully discharged,for reinstatement and backpay.Mass picket-ing, unprovoked assault at or near the picket line, and threats of violence,are someof the commoner forms of conduct found of sufficient gravity to bar reinstatement.A minor display of"animal exuberance"as manifested in a little shoving and push-ing, uncomplimentary but not vile epithets,and the like,usually described as "nor-mal" incidents of picket line activity,are usually not considered disqualifying factors.Obviously, the factual situation will differ as frequently as cases arise,and reason-able minds will differ as to the emphasis to be applied to incidents under scrutiny.744-670-65-vol. 146-40 608DECISIONS OF NATIONAL-LABOR RELATIONS BOARDAfteran extensive review of cases in which the issue has arisen,I am convincedthat Moffis'participation in the slashing of automobile tires and sugaring of motors,perpetrated against nonstrikers with the intent of preventingtheir entryto the planton their normal schedules,is not reasonably distinguished from action in forciblybarring nonstrikers from entry into a plant,and is at least equal in gravity to smash-ing a window of a house occupiedby a nonstriker.Morris Fishman & Sons, Inc.,122 NLRB 1436,1438,affd. 278 F.2d 792, 796 (C.A.3); Old TownShoe Company,91 NLRB 240,244; and oases cited therein.As to the General Counsel's contention of provocation,'all strikers no doubt feelprovoked by management opposition and Moffis himself had been discriminatorilydischarged.Obviously,the provocation must be more directly related to picketline activity than this;and I would think that normally there'must be some con-tinuity established between provocation and resultingact to justifythe' latter.Theprovocation relied on by the General Counsel is Plant Manager Mattson's brandish-ing of firearms.It appears that firearms were Mattson's hobby, and that he paradedhis hobbyby displaying them whileon duty inthe plant,and on one occasion pointeda revolverat an employee with the admonitionthat heshould getto work.It fur-ther appears that Mattson was hired about the time organizational activities beganand it maywell be that his display of firearms was for purposes of intimidation.Assuming,arguendo,that this is so,and with full understanding that with or with-out intended intimidation this would not endear him with employees generally, andMoffis,whom he discharged,in particular,there is no substantial evidence of his useof firearms at or inthe vicinity of the picketline or outside,the plant suchas-couldreasonably be related directly to Moffis' participating in the slashing oftires andsugaring of motors of employees other than Mattson,or Mattson himself, in suchmanner as to provide provocation for the vandalism as the term"provocation" hasbeen used, in any decision of the Board or the courts that I have read.'The only factorthat has given me pause in finding Moffis disbarred from rein-statement,and backpay beyond thedatewhen the vandalism occurred, is therationale which appears to underlie Board policy applicable to the situation. InHornManufacturing Company,83NLRB1177,theBoard stated that for aThere were additional matters alleged as constituting cause for denying Moffis reinstatement and,backpay.I have considered all, of these matters carefully and make thesefindings.I do not believe that Moffis spat on or verbally abused any supervisor, officerof management,or other person during the course of the picketing.I credit his denialsof such conduct.There was an incident when an employee,Cornell,-in cooperation withmanagement,permitted himself to be lifted bodily for the purpose of scaling a' barbedwire fence in order to enter the plant,the locks on the doors to the plant having beenfound jammed with wood. There is no evidence linking Moffis with the jamming of thelocks.Moffis and one ortwo otherstrikers approached Cornell, suggested that they lendhim an"assist"in scaling the fence,and may have laid hands-on him in a nonviolentmanner for this purpose.At Cornell's protest and request to be let down he was promptlyreleased.I do not believe that this incident was as sinister as the Respondent would haveus believe;itwas more harmless horseplay than anything else. There was no intent toinflict bodily injury and none was suffered.I also discredit testimony of Respondent'switnesses that Moffis on this occasion seized Weide,an officer of management,physicallyrestrained him, defied,the police,or spat on anybody.Further,upon the entire testimonyI am convinced and find that Moffis did not physically bar or attempt to bar anybodyfrom entering the plant,except to the extent that'be was involved in an incident whenthe strikers placed a log. the approximate size of a telephone post, some 5 feet in frontof the entrance to the personnel office where employees normally entered,and left.Previ-ously, before the strike,a smaller log was placed in approximately this,same position.Strikers utilized it by sitting on it.Management had this smaller log dragged inside theplant.Thereupon the strikers brought a longer log from its place on Respondent'sproperty line. and placed it in front of the plant and some 5 feet distance from the en-trance.They thensat on this log as they previously had sat on the shorter one.' Obvi-ously,bothlogsmay be said to haveimpededentrance to the plant;it is equally clearthat neither barred entrance or exit.To remove a finished mobile unit from the property,however,itwould have been necessary to removethe log.Moffisparticipated in theactivities involved in the placing of the,log.Onlyto the extentthat it obstructed ve-hicular exit from the plant,can it be said that the placingof thelog, barred enry to theplant to a degree'that those involved in this activity forfeited a.right to reinstatementand backpay,and inasmuch as there is no evidencethat the,strikers at any time resistedany effort by the Respondent to remove this obstruction for the purpose of moving finishedproducts from the plant, I think there is no basis here for denying Moths reinstatement.and backpay. GRAINGER BROTHERS CO.609"so extreme as to render him unfit forfurtherservice."The court inN.L.R.B. v.Kelco Corporation,178 F. 2d 578 (C.A. 4), stated,inter alia,"It is not the factthat employees have been convictedof crime that rendersthem ineligible for rein-statement but the factthat theyhave beenguilty of unlawful conduct which wouldmake their presence undesirable because of the disruptiveeffect which it would haveupon the employer'sbusiness."Using the rationale of thesetwo decisions as aguideline,I would doubt that Moffis'conduct was"so extreme as to render him unfitfor further service," or that his reinstatement would have a "disruptive effect . .upon the employer's business."Yearshave passed since Moffis engaged in theconduct complainedof;whetherhe has changed in those years I do not know;I only know that as a witnesshe impressedme as quiet,frank, cooperative, andearnest.His participationin the vandalismofMarch 27, 1959,while not to becondoned,does not in my view condemn him as one permanentlyafflictedwith atendencytoward reckless and irresponsibleacts,and with formerPlantManagerMattson,now servingthe Statein a quasi-officialcapacity, I doubt thathis reinstate-ment would give rise to any serious personnel problems.As the Board has appliedits policyin actual cases, however,the weight of these decisions constrains me tofind, as I do, that it would not effectuate the policiesof the Act to order Moffis'reinstatement,or backpayon and afterMarch 27, 1959.2 It may be that under therather unusual circumstances of this case the Boardmay consider that the denialof backpayalone is sufficientto accordwith a proper effectuationof the Act.8 To meet the contingency of being reversedbythe Board on the issue of reinstatement.and backpay,I make these findings on the General Counsel's backpay specifications.Therewas no willful neglect by Moffis in seeking, or retaining,gainful employment.On the.entire evidence I am convinced that he made all reasonable efforts in these respects. It istrue that he might have been gainfully employed during the period of his farming venture,a venture that failed,but I am convinced that this venture was undertaken in good faithand provides no reasonable basis for denying him backpay during the period of its duration.In short, in my opinion based upon the entire evidence,the Respondent has not success-fully attacked the General Counsel's backpay specifications,as amended at the remand'hearing.Grainger Brothers Co.andTeamsters,Chauffeurs,Warehouse-men and Helpers Union Local No.608, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case No. 17-RC-4302.April 2, 1964DECISION ON REVIEW AND ORDEROn November 26, 1963, theRegionalDirector for the SeventeenthRegion issued a Decisionand Direction of Election in the above-entitled proceeding.Thereafter, the Employer and the Intervenors,Retail,Wholesale and Department Store Union, AFL-CIO, and itsaffiliate,Warehousemen and Drivers' Local Union No. 1771, RetailWholesale and Department Store Union, AFL-CIO, in accordancewith Section 102.67 of the Board's Rules and Regulations, filed withthe Board timely requests for review of such Decision and Directionof Election on the ground,inter alia,that the Regional Director er-roneously found that the contract executed between Grainger Bro-thers Co., hereinafter called Grainger, and the Intervenors hereinwas not a bar to the petition. The Petitioner, on December 16, 1963,filed its opposition.146 NLRB No. 75.